&
0
&.                 OFFICE    OF THE ATTORNEY       GENERAL     OF TEXAS
:
                                          AUSTIN




                   We am in rot
     olorlng     oopy at a bill
     Itoqalar    SW~icLl vr MB.
     labor to bo oatgloyed
     by thbo State ‘Wring
     to  wdv1ee
     r8peial
     t1on or 7 t   e

                                                 ed e aubatituter    bill,   rhlah
                                                   merely suspender the Ln-
                                                  he use of prison labcvr en
                                       & faram for the duration       of the
                                       ber of addlQiona1 .m-mthm ata you may
     oars to de.8                      h ou? draft of suoh eubotltuts           blll
                                      the nunbeT of aieatho ahonld be fillad
                                                XC was our thcm?bt th?lt ret-
                                  &1 eaer,2ancy R n.l.f&t laaff to a.siblguity.
                   You alGo lnqufre   rrhathsrr thz Le~iolatsra~
                                                           has tks fiweb
     to 8usF~d      a law.   'ingureti~nrbly,    the Le$irhtura,
                                                             end the
     I.eeleleturc only, dose hers at&h F wer , lo loavg am the ouspaa-
     ricn or ~ttcb. rtaiuta doas sot tmntratme any provislen    of the
     Stats GT Federal Constitationt.